Ex. 10.6


Grant Date: March 1, 2016


APPENDIX A


January 1, 2016 - June 4, 2018, Performance Criteria*


Objectives
Weighting
(Percent)
Threshold
(50%)
Target
(100%)
Stretch
(150%)
Superior
(200%)
Total Shareholder Return (TSR) versus EEI Index1
(Interpolation applicable)
100%
30th 
Percentile
50th
Percentile
70th Percentile
90th Percentile



*Time-based vesting applies for the remainder of the Award Period (i.e., Grantee
must remain employed by the Company through the date Performance Shares are paid
in order to receive any Performance Shares earned based on the TSR percentile
rank achieved between January 1, 2016, and June 4, 2018 (the “Measurement
Period”)).






















































1 TSR is compared to an industry peer group of the Edison Electric Institute
(EEI) index of electric companies during the applicable measurement period
(i.e., the Great Plains Energy Measurement Period or the Evergy Measurement
Period). At the end of and with respect to each measurement period, the
Committee will assess total shareholder return compared to the EEI index for the
applicable measurement period. Depending on Great Plains Energy’s or Evergy’s
percentile rank, as applicable, the Grantee will receive a percentage of the
Performance Share Award. Interpolation will be used to determine payouts if
percentile rank of relative total shareholder return falls between the
percentile ranks shown.





